UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6576


ANTHONY WRIGHT,

                     Plaintiff - Appellant,

              v.

NORTH CAROLINA GENERAL ASSEMBLY; GOVERNOR OF NORTH
CAROLINA,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-ct-03096-FL)


Submitted: June 20, 2017                                          Decided: June 23, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Anthony Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Wright seeks to appeal the district court’s order dismissing without

prejudice his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012).

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders. 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). Here, the

district court concluded that Wright failed to state a claim, in part, because he had not

alleged facts to support his conclusory assertion that the alleged denial of access to the

courts impeded litigation in certain prior proceedings. Because this deficiency may be

remedied by the filing of an amended complaint, we conclude that the order Wright seeks

to appeal is neither a final order nor an appealable interlocutory or collateral order.

Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

      Accordingly, we dismiss this appeal for lack of jurisdiction and remand the case to

the district court with instructions to allow Wright to file another amended complaint.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                         DISMISSED AND REMANDED




                                            2